               Case 1:18-cv-11747-ER Document 16 Filed 01/30/19 Page 1 of 3

    919 THIRD AVENUE NEW YORK, NY 10022-3908
                                                                       JENNER&BLOCKllp




                                                                       Andrew H. Bart
January 30, 2019                                                       Tel +1 212 891 1645
                                                                       Fax +1 212 909 0805
                                                                       abart@jenner.com
VIA ECF

The Honorable Edgardo Ramos
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:         Mtume v. Sony Music Entertainment (No. 1:18-cv-11747-ER)

Dear Judge Ramos:

We represent Defendant Sony Music Entertainment (“Sony”) in the above-captioned matter. We
write pursuant to Rule 2(A)(ii) of Your Honor’s Individual Rules of Practice to respectfully request
a pre-motion conference concerning Sony’s anticipated motion to dismiss the Complaint (Dkt. No.
1) of Plaintiff James Mtume (“Plaintiff’) under Federal Rule of Civil Procedure (“Rule”) 12(b)(1)
for lack of subject-matter jurisdiction and to briefly set forth the basis for this anticipated motion.

I.          Termination under the Copyright Act

This matter relates to provisions in the Copyright Act of 1976 that permit the termination of certain
transfers of copyright rights. 17 U.S.C. §§ 203, 304(c)-(d). Under these provisions, authors or
their successors may recapture certain previously granted rights1 under certain circumstances,
provided that procedures set forth by statute and related regulations are followed. Id. § 203; 37
C.F.R. § 201.10. Specifically, in order to effect termination, the terminating party must prepare a
termination notice with an effective date that falls within a five-year window specified by statute,2
and that notice must be served on the grantee at least two years, and no more than ten years, prior
to the effective date. 17 U.S.C. § 203(a)(4)(A). In order to take effect, the termination notice must
be recorded with the Copyright Office prior to the effective date specified in the notice. Id. §
203(a)(4)(A). Once a termination notice is served, the terminating party cannot take any action to
exploit the recaptured rights until its effective date. Id. § 203(b)(4).3




l As a notable exception, works made for hire are never subject to termination. Id. § 203(a).
2 The timing of the termination window depends on when the work in question was created and
when the relevant grant of rights was executed. See 17 U.S.C. §§ 304(c)(3), 304(d), 203(a)(3).
3 As an exception to this general prohibition, the terminating party may negotiate new terms with
the original grantee (or the original grantee’s successor-in-interest) prior to the effective date. Id.
Thus, permitting this lawsuit to proceed would be counter to Congress’ decision to allow the parties
two years to negotiate a resolution.
CHICAGO       LONDON   LOS ANGELES    NEW YORK   WASHINGTON, DC        WWW.JENNER.COM
           Case 1:18-cv-11747-ER Document 16 Filed 01/30/19 Page 2 of 3

January 30, 2019
Page 2

II.     Factual Background

Plaintiff is a musician who was engaged by Sony’s predecessor-in-interest to record sound
recordings pursuant to an agreement entered into on or about June 24, 1977 (the “1977
Agreement”). On July 6, 2015, Plaintiff served a termination notice on Sony related to certain of
these sound recordings with effective dates between July 6, 2017 and April 23, 2018 (the “July
2015 Notice”). Sony investigated those claims and thereafter sent letters to Plaintiff contesting
the validity of that notice. On July 3, 2018, Plaintiff brought suit against Sony, seeking declaratory
relief that the July 2015 Notice is valid and demanding an accounting (the “First Lawsuit”).
Compl., Mtume v. Sony Music Entm No. 1:18-cv-06037-ER (S.D.N.Y. July 3, 2018), Dkt. No.
 I.4 Sony moved to dismiss the First Lawsuit on the ground that the July 2015 Notice failed to
comply with the relevant regulations, since it did not identify the date the works were created as
the date of execution, and is thus invalid. See Mem. of Law in Supp. of Mot. to Dismiss, Mtume
v. Sony Music Entm’t, No. l:18-cv-06037-ER (S.D.N.Y. Oct. 26, 2018), Dkt. No. 23.

On October 1, 2018, Plaintiff served a second termination notice on Sony that relates to different
sound recordings with an effective date of October 9, 2020 (the “October 2018 Notice”). Unlike
the July 2015 Notice, the October 2018 Notice identifies a date of creation for the works Plaintiff
purports to terminate, as required by the relevant regulations. See 37 C.F.R. § 201.10(f)(l)(ii)(C).

Sony has not yet addressed the validity of the October 2018 Notice nor has it responded to that
notice in any way. Nonetheless, on December 14, 2018, nearly two years prior to the effective
date specified in the October 2018 Notice, Plaintiff filed a second lawsuit against Sony, seeking a
declaration that the October 2018 Notice is valid (the “Second Lawsuit”). Compl., Dkt. No. 1.

III.    Defendant Sony’s Anticipated Motion to Dismiss

In his Complaint, Plaintiff brings a single claim seeking declaratory relief that the October 2018
Notice is valid and subject to termination. Compl., Dkt. No. 1, 26-31. Sony seeks to move to
dismiss the Second Lawsuit on the grounds that it is premature and that Plaintiff s demand for
declaratory relief is not ripe for adjudication. Under the Declaratory Judgment Act, district courts
have discretion to grant declaratory relief where there is an “actual controversy.” 28 U.S.C. §
2201(a). In making that determination, the relevant inquiry is “whether the facts alleged, under all
the circumstances, show that there is a substantial controversy, between parties having adverse
legal interests, of sufficient immediacy and reality to warrant the issuance of a declaratory
judgment.” Fox v. Int’l Conference of Funeral Serv. Examining Bds., 242 F. Supp. 3d 272, 291
(S.D.N.Y. 2017) (quoting Medlmmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007)).

As a preliminary matter, Plaintiff admits in his Complaint that a key precondition for the
effectiveness of the October 2018 Notice has not been satisfied—namely, recordation with the
Copyright Office. Compl., Dkt. No. 1, f 23. Plaintiff may not seek declaratory relief from this
Court that his termination notice is valid where a prerequisite for validity has not been met and is
contingent on actions that the Copyright Office may or may not take in the future. See Marvel


4 Plaintiff later amended his Complaint to add claims for copyright infringement. Am. Compl.,
Mtume v. Sony Music Entm’t, No. l:18-cv-06037-ER (S.D.N.Y. Aug. 23, 2018), Dkt. No. 11.
           Case 1:18-cv-11747-ER Document 16 Filed 01/30/19 Page 3 of 3

January 30, 2019
Page 3

Worldwide, Inc. v. Kirby, 756 F. Supp. 2d 461, 468 (S.D.N.Y. 2010) (dismissing claim for
declaratory relief that was based on contingent future events that may not occur). And even if the
Copyright Office ultimately accepts the October 2018 Notice for recordation, Plaintiff cannot take
any action to exploit the recaptured rights until the effective date in the notice—nearly two years
in the future. 17 U.S.C. § 203(b)(4).

Moreover, it is not yet clear that the parties have adverse legal interests. This area of the law is
relatively new and continually evolving. Equally important, there are many factual questions that
need to be investigated, and business considerations that need to be considered, before a well-
reasoned response to such a notice can be given. Those are among the reasons that Congress gave
the parties two years to negotiate a new arrangement before the effective date of the notice. Id.
Plaintiff attempts to circumvent these issues as well as the two-year statutory notice period by
contending that Sony has constructively taken a position concerning the October 2018 Notice
based on the positions Sony has taken related to the July 2015 Notice in the First Lawsuit. Compl.,
Dkt. No. 1,1f 25. However, Sony is not bound in this lawsuit by positions it may have previously
taken in a separate lawsuit related to an entirely different termination notice that addresses different
recordings.

As noted above, Sony has not taken a position on the validity of the October 2018 Notice.
Accordingly, there is no immediate or real controversy justifying declaratory relief. See
Indigodental GMBH & Co. KG v. Ivoclar Vivadent, Inc., No. 08 Civ. 7657 (RJS), 2008 WL
5262694, at *2 (S.D.N.Y, Dec. 10, 2008) (dismissing declaratory action where defendant was still
in process of conducting infringement analysis and had not threatened to enforce legal interests
against plaintiff at time action was filed). For these reasons, Plaintiff s claim is not ripe for
adjudication, and his Complaint should be dismissed. See Smith v. Casey, 741 F.3d 1236, 1244-
45 (11th Cir. 2014) (affirming dismissal of a claim for declaratory relief regarding validity of
termination notices on ripeness grounds where Copyright Office had not yet recorded the relevant
notice and effective dates were months away and thus “would not presently affect the parties’
rights in the works the notices identify”).

Based on the foregoing, we respectfully request that the Court schedule a pre-motion conference
to set a schedule pursuant to which Sony may move to dismiss the Complaint on the bases set forth
herein.5 We appreciate your time and attention to this matter.

Respectfully submitted,



Andrew H. Bart

AHB:brl

5 This letter and the contemplated motion are without prejudice to any other claims and defenses
Sony may assert in this litigation if it should continue, including but not limited to the adequacy
of the October 2018 Notice and the availability of termination with respect to the 1977 Agreement
and/or the sound recordings at issue.
